Opinion by
Judge Rogers,
Loren R. Grossman has appealed from an order of the Unemployment Compensation Board of Review dismissing her appeal from a referee’s decision as untimely filed.
On October 30, 1975, the Bureau of Employment Security found Ms. Grossman ineligible for benefits on the ground that she voluntarily left her employment and was not available for suitable work. A hearing was held in California where Ms. Grossman now resides and a referee affirmed the decision of the Bureau on January 23, 1976. A copy of the referee’s decision was mailed to Ms. Grossman on the same day at her last known address and was not returned to the Board of Review. On February 4, 1976, Ms. Grossman filed an interstate appeal with the Board. The Board dismissed the appeal as untimely filed under Section 502 of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §822.
Section 502 provided at the time of Ms. Grossman’s appeal that the referee’s decision would be final unless appealed within ten days of the decision.1 Ms. Grossman concedes that her appeal was filed two days *292after the end of the ten day appeal period. She offers only the difficulty of interstate mail delivery as justification for the late filing. We have held that the appeal provisions of the Unemployment Compensation Law are mandatory and that the time for appeal may not be extended for hardship. Kitchell v. Unemployment Compensation Board of Review, 9 Pa. Commonwealth Ct. 149, 305 A.2d 728 (1973). The Board was without jurisdiction to consider the merits of Ms. Grossman’s late application and it correctly dismissed the appeal.
Order affirmed.
Order
And Now, this 26th day of April, 1979, the order of the Unemployment Compensation Board of Beview dated August 8, 1977 is hereby affirmed.

 Section 502 was amended by tbe Act of April 14, 1976, P.L. 113, §1, to provide for a fifteen day appeal period effective tbe date of tbe act.